        Case 1:20-cv-02830-ELH Document 8-1 Filed 10/14/20 Page 1 of 13
                                DEPARTMENT OF THE NAVY
                                  OFFICE OF THE SECRETARY
                                    1000 NAVY PENTAGON
                                 WASHINGTON, D.C. 20350-1000



                                                               SECNAVINST 1531.4A
                                                               ASN (M&RA)
                                                               28 Nov 18

SECNAV INSTRUCTION 1531.4A

From:    Secretary of the Navy

Subj:    U.S. NAVAL ACADEMY MIDSHIPMEN DISENROLLMENT

Ref:     (a) DoD Instruction 1322.22 of 24 September 2015
         (b) 10 U.S.C.
         (c) SECNAV Memo, Retention and Delegation of Authority in
             U.S. Naval Academy (USNA) Midshipmen Commissioning
             and Disenrollment Cases, of 1 Nov 2007 (NOTAL)
         (d) 37 U.S.C.
         (e) SECNAV Instruction 1920.6(series)
         (f) SECNAVINST 5200.35F
         (g) SECNAV M-5214.1
         (h) MILPERSMAN 1920-190
         (i) DoD Instruction 1332.18 of 5 August 2014

Encl:    (1) Disenrollment Guidance
         (2) Academy Education Cost Basis Determination

1. Purpose. To prescribe regulations for disenrollment from
the United States Naval Academy (USNA) pursuant to statutory
requirements implemented by reference (a) for the Department of
the Navy, and to revalidate policy and procedures for the USNA
Midshipman Reevaluation and Reappointment Program.

2.   Cancellation.     SECNAVINST 1531.4.

3. Applicability. This instruction applies to all USNA
midshipmen on the date of this instruction and all U.S. citizens
who sign the agreement to serve per reference (b), section 6959.

4. Policy. Pursuant to reference (c), the Secretary of the
Navy (SECNAV) has delegated to the Assistant Secretary of the
Navy (Manpower and Reserve Affairs) (ASN (M&RA)) the authority
to require and enforce midshipmen service agreements consistent
with references (a), (b), and (d). USNA midshipmen will execute
agreements to serve per reference (b), section 6959. If
ASN(M&RA) determines that a midshipman has breached the
agreement, he or she will order the midshipman to active duty



                                                                              Ex. A
      Case 1:20-cv-02830-ELH Document 8-1 Filed 10/14/20 Page 2 of 13
                                                    SECNAVINST 1531.4A
                                                    28 Nov 18

unless the midshipman is not suitable for duty. In accordance
with sections 2005 and 6959 of reference (b), reference (c), and
section 303a(e) of reference (d), ASN (M&RA) has authority to
require midshipmen who are separated from USNA to reimburse the
U.S. Government for the cost of advanced education received, in
lieu of active duty service. Additionally, the Midshipmen
Reevaluation and Reappointment (R&R) Program offers an
alternative to final separation, whereby selected individuals
may be readmitted to the USNA after completing a specified
evaluation period as an enlisted Sailor or Marine on active
duty. The authority of the R&R program is created by this
instruction.

5.   Responsibilities

     a.   The ASN(M&RA):

        (1) Requires and enforces midshipmen service agreements
when midshipmen are disenrolled, as delegated by the SECNAV; and

        (2) Orders midshipmen to active enlisted service or
requires them to repay for education expenses when there has
been a breach of agreement.

     b.   The USNA Superintendent:

        (1) Makes recommendations to ASN (M&RA) on the method in
which midshipmen being disenrolled should satisfy their
obligations for advanced education expenses, or if the debts
should be waived pursuant to section 303a(e)(1)(A) of reference
(d);

        (2) Provides a written report to ASN(M&RA) regarding
each midshipman disenrollment case.

        (3) Sets the graduation requirements for the U.S. Naval
Academy, in accordance with reference (a) and sections 6951a and
6967 of reference (b), to include setting standards for
academics and physical education.

        (4) For disenrolled midshipmen ordered by ASN(M&RA) to
active enlisted service, tracks completion of those service
requirements.




                                     2

                                                                        Ex. A
      Case 1:20-cv-02830-ELH Document 8-1 Filed 10/14/20 Page 3 of 13
                                                    SECNAVINST 1531.4A
                                                    28 Nov 18

        (5) For disenrolled midshipmen required to repay
education expenses, including those who fail to complete active
enlisted service, ensures an out-of-service debt is established
with the Defense Finance and Accounting Service.

    c. The USNA Academic Board makes recommendations to the
USNA Superintendent regarding a midshipman’s academic deficiency
pursuant to reference (b), section 6963.

    d. In accordance with reference (f), the establishment and
use of internal controls and accounting procedures are mandated
to ensure: effectiveness and efficiency of operations;
reliability of financial reporting; and compliance with
applicable laws and regulations. Additionally, as part of the
annual Manager’s Internal Control Program (MICP) report, the
USNA Superintendent will provide the Assistant Secretary of the
Navy for Manpower and Reserve Affairs (ASN (M&RA)) with copies
of the sections of USNA reports that are relevant to midshipmen
disenrollment. The reports will include summary descriptions of
internal controls used, their sufficiency, and any identified
weaknesses or deficiencies.

6.   Disenrollment Guidance.     See enclosure (1).

7.   Records Management

    a. Records created as a result of this instruction,
regardless of format or media, must be maintained and
dispositioned according to the records disposition schedules
found on the Directives and Records Management Division (DRMD)
portal page:
https://portal.secnav.navy.mil/orgs/DUSNM/DONAA/DRM/SitePages/Ho
me.aspx

    b. For questions concerning the management of records
related to this instruction or the records disposition
schedules, please contact your local Records Manager or the DRMD
program office.

8. Reports. The reporting requirements contained in paragraphs
5(b)(2), 5(d), and enclosure 1, paragraph 2(f) of this




                                    3

                                                                        Ex. A
     Case 1:20-cv-02830-ELH Document 8-1 Filed 10/14/20 Page 4 of 13
                                                   SECNAVINST 1531.4A
                                                   28 Nov 18

instruction are exempt from information control per Part IV,
paragraph 7(k) of reference (g).



                                    GREGORY J. SLAVONIC
                                    Assistant Secretary of the Navy
                                    (Manpower and Reserve Affairs)

Distribution:
Electronic only, via Department of the Navy Issuances Web site
http://doni.documentservices.dla.mil/




                                   4

                                                                       Ex. A
     Case 1:20-cv-02830-ELH Document 8-1 Filed 10/14/20 Page 5 of 13
                                                   SECNAVINST 1531.4A
                                                   28 Nov 18

                      DISENROLLMENT GUIDANCE

1. Breach of Agreement. A midshipman will be considered to
have breached an agreement to serve if disenrolled from USNA
under one or more of the following actions:

    a.   Deficiency at any examination;

    b.   Insufficient aptitude;

    c.   Unsatisfactory conduct;

    d.   Dismissal in the best interests of the naval service;

    e.   Resignation; or

    f.   Failure to accept a commission.

2. Disenrollment Procedures.      The following procedures will be
used to disenroll midshipmen:

    a. Deficiency at any Examination. A midshipman, who is
found to be academically deficient, including deficiency in
physical education, may be recommended for disenrollment from
the USNA by the academic board in accordance with reference (b),
section 6963.

    b. Insufficient Aptitude. Pursuant to reference (b),
section 6962, if an academic board unanimously determines that a
midshipman possesses insufficient aptitude to become a
commissioned officer in the naval service, the USNA
Superintendent must submit a written report of the board’s
findings to ASN (M&RA) after providing the midshipman an
opportunity to examine the report and provide a written
statement in response. Based on the report and statement, ASN
(M&RA) may disenroll the midshipman from the USNA.

    c. Unsatisfactory Conduct. Pursuant to reference (b),
section 6962, if the Superintendent determines that the conduct
of the midshipman is unsatisfactory, he or she must submit a
written report to ASN (M&RA) after providing the midshipman with
an opportunity to examine the report and to provide a written
statement in response. Based on the report and statement, ASN
(M&RA) may disenroll the midshipman from USNA.

    d. Dismissal in the Best Interests of the Naval Service.
Pursuant to reference (b), section 6961, if the Superintendent


                                                        Enclosure (1)
                                                                 Ex. A
     Case 1:20-cv-02830-ELH Document 8-1 Filed 10/14/20 Page 6 of 13
                                                   SECNAVINST 1531.4A
                                                   28 Nov 18

determines the continued presence of a midshipman at USNA is
contrary to the best interest of the naval service, he or she
will submit a written report, with full justification, to ASN
(M&RA). If ASN (M&RA) determines the Superintendent’s
determination is well-founded, the Superintendent will serve a
copy of the report on the midshipman and will prescribe a
reasonable time, under the circumstances, for the midshipman to
show cause in writing as to why he or she should not be
dismissed from the USNA. After consideration of any cause so
shown, and with the written approval of the Secretary of Defense
acting for the President, ASN (M&RA) may disenroll the
midshipman from the USNA. Conclusions regarding any issue of
fact reasonably raised by the report or response thereto, except
as to the record of demerits, will be determined by ASN (M&RA)
following a court of inquiry.

    e. Resignation. Midshipmen must submit voluntary
unqualified or qualified resignations, as defined in enclosure
(1) of reference (e), to the Superintendent. Except in cases
where a midshipman has incurred an active duty obligation
resulting from prior service or from attendance at the USNA,
qualified resignations from midshipmen who have an active duty
obligation will be submitted to ASN (M&RA) for approval.
Voluntary resignations from midshipmen who have an active duty
or reimbursement obligation will be submitted to SECNAV for
approval. Consistent with the procedures prescribed in
reference (h), midshipmen who have preferred charges against
them may also submit a request to resign in order to escape
court-martial. In doing so, such midshipmen must acknowledge
that they may be separated with an Other than Honorable
characterization of service. Pursuant to reference (e),
ASN(M&RA) is the approval authority for requests to resign in
order to escape court-martial. All resignations must be
submitted via the Superintendent stating a specific reason for
such action. Once submitted to the Superintendent, a
resignation may not be withdrawn without approval of the
Superintendent. Once approved by SECNAV, ASN (M&RA), or the
Superintendent, a resignation may not be withdrawn unless
SECNAV, ASN (M&RA), or the Superintendent considers the
midshipman’s retention to be in the best interests of the naval
service.

    f. Failure to Accept a Commission. If a midshipman or
graduate fails to accept a commission, the Superintendent will
forward a written report to SECNAV, providing the midshipman
with a reasonable opportunity to examine the written report and
provide a written statement in response. Based on the report


                                 2                      Enclosure (1)
                                                                 Ex. A
     Case 1:20-cv-02830-ELH Document 8-1 Filed 10/14/20 Page 7 of 13
                                                   SECNAVINST 1531.4A
                                                   28 Nov 18

and statement, SECNAV may disenroll the midshipman from the
USNA. In cases where the midshipman has graduated from USNA,
the Superintendent will still submit a written report
recommending how the graduate will fulfill his or her obligation
- financial recoupment or enlisted service.

    g. Medically Not Recommended for Commissioning. Pursuant
to reference (a), midshipmen must meet medical accession
standards in order to commission. If a midshipman’s medical
case is forwarded to a Physical Evaluation Board (PEB), per
reference (i), the PEB will determine the midshipman’s fitness
to perform their military duties, using medical accession
standards in reference (a). A midshipman may be found fit for
duty, but still not be medically recommended for commissioning.
In such cases, if the Superintendent does not intend to waive
medical commissioning standards for the midshipman, the
Superintendent must forward the case, via ASN (M&RA), to the
Secretary of Defense, who, per section 1214a of reference (b),
is the final authority in such cases. Prior to submitting the
report to the Secretary of Defense, the subject midshipman must
be provided an opportunity to examine the report and to attach a
written statement. Midshipmen separated solely for being
medically disqualified from further military service will be
separated with an honorable characterization of service and will
not be obligated for further military service or for reimbursing
education costs, pursuant to paragraph 9(a) of enclosure (3) of
reference (a).

3. Recommendation. In each case of disenrollment, the
Superintendent will make one of the following recommendations to
SECNAV:

    a. That the midshipman be ordered to complete the required
period of active enlisted service as determined by paragraph 4
below;

    b. That the midshipman be required to reimburse the
government for the cost of his or her advanced education as
described in paragraph 5 below; or

    c. That the service obligation or requirement to reimburse
the government be waived. Waivers may be recommended in the
following circumstances:

        (1) The midshipman is medically disqualified;




                                 3                      Enclosure (1)
                                                                 Ex. A
     Case 1:20-cv-02830-ELH Document 8-1 Filed 10/14/20 Page 8 of 13
                                                   SECNAVINST 1531.4A
                                                   28 Nov 18

        (2) Waiver of active service or reimbursement is in the
best interest of the naval service, considering factors such as
humanitarian reasons and military service needs; or

        (3) In cases of disenrollment for academic deficiency,
the academic board recommends that the service obligation or
requirement to reimburse be waived, having determined the
academic deficiency occurred despite determined efforts by the
midshipman.

4. Active Duty Service Obligation. The service obligation for
midshipmen who have breached the agreement to serve will be
determined under this paragraph without regard to the required
service obligation in reference (b), section 651. Midshipmen
will be transferred to the Navy or Marine Corps, in an
appropriate enlisted grade or rating, as determined by ASN
(M&RA).

    a. Fourth and Third Class Midshipmen. Consistent with
reference (b), section 6959(b)(1), midshipmen who are
disenrolled from the USNA before starting the second-class
academic year will have no active duty obligation but will
retain their military service obligations (MSO) in accordance
with enclosure (3) of reference (a).

    b. Second and First Class Midshipmen. Except in those
cases where a midshipman is disenrolled for cause resulting from
actions that occurred before the start of the second class
academic year, a midshipman who is disenrolled from the USNA
after starting the second class academic year, incurs a MSO and
may be ordered to active duty in accordance with reference (a)
as follows:

        (1) Two years, when disenrolled before starting the
first class academic year.

        (2) Three years, when disenrolled after starting the
first class academic year, but before completing the course of
instruction.

    c. Failure to Accept a Commission. A first class
midshipman who completes the course of instruction and declines
appointment as a commissioned officer may be ordered to active
duty for four years and incurs a MSO. ASN (M&RA) may also
transfer the midshipman to the reserve component in an enlisted
status in accordance with reference (a).



                                 4                      Enclosure (1)
                                                                 Ex. A
     Case 1:20-cv-02830-ELH Document 8-1 Filed 10/14/20 Page 9 of 13
                                                   SECNAVINST 1531.4A
                                                   28 Nov 18

5. Reimbursement for Cost of Education. Persons separated from
being medically disqualified from further military service will
not be obligated for reimbursing education costs. Pursuant to
reference (b), section 2005, and reference (d), section 303a(e),
disenrolled first and second class midshipmen who are not
ordered to active duty or recommended for a waiver, will be
required to reimburse the government for the cost of their
advanced education. Reimbursement will be in an amount that
bears the same ratio to the total cost of advanced education
received as the unserved portion of active duty bears to the
total period of active duty such person agreed to serve pursuant
to reference (a). Enclosure (2) provides details on how annual
education costs are to be determined.

6. R&R Program. This program is tendered only in unusual
circumstances to those midshipmen whose overall academic and
military performance were significantly above average before the
event that led to a recommendation for disenrollment.

    a. Consideration. Under unusual circumstances, midshipmen
being processed for disenrollment for unsatisfactory conduct in
accordance with reference (b), section 6962, will be considered
for the R&R Program by the Superintendent. In extremely rare
circumstances, midshipmen who have violated the honor concept
also may be considered eligible.

        (1) Eligibility will be based on the candidate’s overall
record, including superior academic achievement, superior
military and professional performance, proven leadership
ability, and nature and seriousness of the offense(s) that
precipitated processing for disenrollment. These factors will
be considered in order to determine an individual’s potential
for future commissioned service.

        (2) Midshipmen recommended for the R&R Program by the
Superintendent will be advised in writing and must agree to
participate in the program, subject to ASN (M&RA) approval. The
Superintendent will forward a recommendation, with disenrollment
proceedings, to ASN (M&RA).

    b. Discharge and Transfer. Midshipmen who voluntarily
agree to participate in this program, and whose participation is
approved by ASN (M&RA), will be disenrolled as midshipmen and
either revert to their former enlisted status to complete an
existing active duty obligation or be transferred to the Navy or
Marine Corps.



                                 5                      Enclosure (1)
                                                                 Ex. A
     Case 1:20-cv-02830-ELH Document 8-1 Filed 10/14/20 Page 10 of 13
                                                   SECNAVINST 1531.4A
                                                   28 Nov 18

         (1) Participants who entered the USNA from the Navy or
Marine Corps will serve in their respective branch of prior
service.    Midshipmen with no prior enlisted service in the Navy
or Marine Corps may request reevaluation in either the Navy or
Marine Corps, as discussed in paragraph 6c.

        (2) Participants will be ordered to active duty in an
enlisted status for:

            (a) Four years in the case of first class midshipmen
who have completed all academic requirements for graduation;

            (b) Three years in the case of first class
midshipmen who have not completed all academic requirements for
graduation; and

              (c) Two years in the case of second class
midshipmen.

            (d) One year for midshipmen who have not yet started
their second-class academic year.

        (3) Midshipmen subject to a preexisting enlisted active
duty obligation which is greater than the active duty period
prescribed in paragraph 6b(2) will revert to their previous
enlisted status to complete their preexisting period of
enlistment.

    c. Reevaluation. Participants will be ordered to a fleet
unit for a specified period of not less than 6 months and no
longer than 1 year.

        (1) During the reevaluation period, USNA will contact
the unit commander of program participants to advise them of
specific program requirements and maintain active case files on
all participants.

        (2) Commanding officers (CO) will closely monitor
participant performance and prepare enlisted evaluations every
90 days during the reevaluation period.

    d. Reappointment. Upon completion of the reevaluation
period, participants may submit an application for readmission
to the USNA to ASN (M&RA), via the unit CO and the
Superintendent. If ASN(M&RA) does not approve the
reappointment, or the midshipman does not submit an application,



                                 6                      Enclosure (1)
                                                                 Ex. A
     Case 1:20-cv-02830-ELH Document 8-1 Filed 10/14/20 Page 11 of 13
                                                   SECNAVINST 1531.4A
                                                   28 Nov 18

the midshipman will fulfill the entirety of the enlisted service
ordered.

        (1) The participants’ CO will forward completed enlisted
evaluations to the Superintendent.

        (2) Participants must have demonstrated the highest
standards of character, patriotism, sense of duty, and personal
conduct; have no record of conviction by court-martial, no
record of non-judicial punishment, and no record of civil
conviction; and they must be recommended for readmission by
their CO.

        (3) Upon application for readmission, the Superintendent
will forward the entire case file and a recommendation to ASN
(M&RA) for final decision.

        (4) For readmission, participants must meet all USNA
eligibility requirements as of the time of readmission, and they
must have demonstrated a potential for commissioned service.

        (5) Participants will be readmitted to the USNA to a
class consistent with their academic qualifications at the time
of readmission, or if they have completed all academic
requirements for graduation, they will be graduated from the
USNA and receive a naval commission.

        (6) Participants who fail to meet the standards for
reappointment will complete the period of active duty to which
ordered under references (a) and section 6959 of reference (b).
Former fourth and third class midshipmen will be discharged from
the Navy if enlisted for the sole purpose of participating in
this program.




                                 7                      Enclosure (1)
                                                                 Ex. A
     Case 1:20-cv-02830-ELH Document 8-1 Filed 10/14/20 Page 12 of 13
                                                   SECNAVINST 1531.4A
                                                   28 Nov 18

            ACADEMY EDUCATION COST BASIS DETERMINATION

1. Costs of education computation will be performed generally
using the below procedures.

2. Cost basis will be the annual service academy cost
comparison (38 categories) and cost per graduate data developed
by the USNA comptroller.

3. Costs will be broken into three basic cost areas – tuition
equivalent, room, and board - and include only academic costs.
Summer military training programs such as cruises, plebe
indoctrination, and midshipmen embarkation costs will be
excluded.

    a.   Tuition equivalent will include:

        (1) All academic costs (instructional activities),
excluding military professional training that is not open to or
available to civilian students in undergraduate institutions with
Navy Reserve Officer Training Corps units;

         (2) Physical education and athletics;

         (3) Midshipmen activities;

         (4) Chaplain*;

         (5) Medical*;

         (6) Real property maintenance and utilities*;

        (7) Midshipmen support (audiovisual, computer, printing,
etc.)*; and

         (8) Registrar and admission.*

   * Proportionate share directly related to midshipmen
   utilization.

    b. “Room” will consist of all operating and maintenance
expenses of the midshipmen dormitory, Bancroft Hall. However,
the total costs will be deducted from educational expenses as
allowance in kind (quarters in lieu of allowance).




                                                        Enclosure (2)
                                                                 Ex. A
     Case 1:20-cv-02830-ELH Document 8-1 Filed 10/14/20 Page 13 of 13
                                                   SECNAVINST 1531.4A
                                                   28 Nov 18

    c. “Board” will include all costs of operation and
maintenance of the midshipmen mess, excluding food costs and
reimbursed costs.

4. The total “cost of education” for each individual will be
determined by prorating the total costs (tuition, room and
board) to authorized brigade strength.




                                 2                      Enclosure (2)
                                                                 Ex. A
